Owens, J.
(dissenting) — In this case, we are asked to answer the purely legal question of whether the 21-day time limit mandated in the Land Use Petition Act (LUPA), chapter 36.70C RCW, applies to the Department of Ecology (Ecology) when it challenges a local government’s potentially erroneous decision that a building project requires no application for a substantial development permit under the Shoreline Management Act of 1971 (SMA), chapter 90.58 RCW. The Court of Appeals concluded that the LUPA time limit was not intended to impair Ecology’s ability to fulfill its review and enforcement responsibilities under RCW 90-.58.050 and .210(1). Because I agree with that conclusion, I respectfully dissent.
That we have before us a purely legal question, involving the scope of LUPA and the vitality of certain protective provisions in the SMA, may be easily forgotten as one reads the majority opinion. There, the focus drifts from the *465statutory question that is before us to factually fuzzy issues that decidedly are not. First, whether the Samuel’s Furniture, Inc. (Samuel’s Furniture) project does or does not lie within shoreline jurisdiction is not for this court to decide, nor should any anticipated resolution of that issue have any bearing on our statutory analysis. The trial court expressly did not reach that issue; consequently, the Court of Appeals, having reversed the trial court’s extension of LUPA, remanded the question of shoreline jurisdiction, while noting the absence of a “fully developed record.” Samuel’s Furniture, Inc. v. Dep’t of Ecology, 105 Wn. App. 278, 289, 19 P.3d 474 (2001). Second, our statutory analysis cannot be based on our view of the conduct of the parties—an uncertain view at best, given that the constellation of facts surrounding Ecology’s negotiations with the City of Ferndale (City) and Samuel’s Furniture takes a shifting shape. In no way does our answering the sole legal question before us depend upon our determining whether Ecology was responsibly, patiently assisting the City and Samuel’s Furniture or, rather, was exercising its enforcement authority in so dilatory a manner as to give Samuel’s Furniture a possible equitable defense. Nor should our statutory analysis be affected by the hypothetical issue of whether, if Samuel’s Furniture had applied for a substantial development permit, that application would have been granted or denied. Like the questions regarding the project’s location and Ecology’s response, the success of an application that was never made is a question that has no bearing on whether LUPA, enacted 24 years after the SMA, was intended to narrow to 21 days Ecology’s window for discovering and challenging a local government’s alleged noncompliance with an SMA provision.
Likewise, the introduction of immaterial facts contributes nothing to our assessment of the interplay of LUPA and the SMA, although it may serve instead to increase or undermine sympathy for one party or the other. For example, that Samuel’s Furniture went forward with the project while Ecology’s appeal was pending was not estab*466lished in the record but was a fact supplied at oral argument. While facts concerning the status of the building project—such as its cost at various stages or the number of cubic yards of fill that had to be placed on the site—could have some bearing on a future consideration of damages or remedies, such facts are simply irrelevant to the question of statutory analysis before this court.18 Again, our duty here is to examine the relevant provisions in LUPA and the SMA and resolve the conflict between the parties, as well as between the trial court and Court of Appeals, regarding the intended operation of the two statutes.
When the legislature enacted the SMA in 1971, it found “a clear and urgent demand for a planned, rational, and concerted effort, jointly performed by federal, state, and local governments, to prevent the inherent harm in an uncoordinated and piecemeal development of the state’s shorelines.” RCW 90.58.020 (emphasis added). “[D]eclar[ing] that the interest of all of the people shall be paramount in the management of shorelines,” id., the legislature provided for a “cooperative program of shoreline management between local government and the state”:
Local government shall have the primary responsibility for initiating the planning required by this chapter and administering the regulatory program consistent with the policy and provisions of this chapter. The department shall act primarily in a supportive and review capacity with an emphasis on providing assistance to local government and on insuring compliance with the policy and provisions of this chapter.
RCW 90.58.050 (emphasis added). Significantly, prior to that 1995 amendment to RCW 90.58.050, the statute had assigned local government the responsibility simply for “administering the regulatory program of this chapter,” *467former RCW 90.58.050 (1971), but the 1995 amendment emphasized that the local government was responsible for “administering the regulatory program consistent with the policy and provisions of this chapter.” That change thus added language that made the local government’s duty parallel to Ecology’s responsibility for “insuring compliance with the policy and provisions of this chapter.” In sum, RCW 90.58.050 plainly underscores that, in the first instance, local governments are bound to administer the shoreline regulations in keeping with the SMA’s “policy and provisions” and that, thereafter, Ecology is charged with exercising its “review capacity” in a way that emphasizes assisting the local governments and “insuring [their] compliance” with the SMA’s “policy and provisions.”
Consistent with RCW 90.58.050, which makes Ecology responsible for exercising its “review capacity” and “insuring compliance” with the shoreline regulations, the SMA accords Ecology, as well as local governments, the power to bring enforcement actions: “[T]he attorney general or the attorney for the local government shall bring such injunctive, declaratory, or other actions as are necessary to insure that no uses are made of the shorelines of the state in conflict with the provisions and programs of this chapter, and to otherwise enforce the provisions of this chapter.” RCW 90.58.210(1) (emphasis added); see Hedlund v. White, 67 Wn. App. 409, 836 P.2d 250 (1992); see also WAC 173-27-260. Further, the legislature “exempted [the SMA] from the rule of strict construction” and stated that the SMA “shall be liberally construed to give full effect to the objectives and purposes for which it was enacted.” RCW 90.58.900.
In this case, the SMA provision with which Ecology has sought to ensure compliance is the requirement that a developer apply for a “substantial development permit” for “any development of which the total cost or fair market value exceeds two thousand five hundred dollars, or any development which materially interferes with the normal public use of the water or shorelines of the state [.]” RCW *46890.58.030(3)(e), .140(2). The parties do not dispute that, if the Samuel’s Furniture project lies within shoreline jurisdiction, application for a substantial development permit would be required. Whereas Ecology receives notice of all decisions by local jurisdictions concerning applications for substantial development permits, including applications for variances and conditional uses, Ecology does not receive notice of a local government’s implicit decision that an application for a substantial development permit is not required. RCW 90.58.140(6); see WAC 173-27-130 (describing the “complete submittal” that the Department receives when applications for such permits are granted or denied). A local government’s grant or denial of an application for a substantial development permit is appealable to the Shorelines Hearings Board (SHB), as are all enforcement actions by Ecology. RCW 90.58.180, .210(4). Just as no SMA provision requires that local governments give Ecology notice of implicit decisions not to require an application for a substantial development permit, no provision of the SMA makes those implicit, unwritten decisions appealable directly to the SHB.
The relevant LUPA provisions are similarly straightforward. First, LUPA was enacted in 1995 “to reform the process for judicial review of land use decisions made by local jurisdictions, by establishing uniform, expedited appeal procedures and uniform criteria for reviewing such decisions, in order to provide consistent, predictable, and timely judicial review.” RCW 36.70C.010 (emphasis added). LUPA defines a “[l]and use decision” as “a final determination by a local jurisdiction’s body or officer with the highest level of authority to make the determination.” RCW 36.70C.020(1) (emphasis added). Such appealable final decisions include “[a]n interpretative or declaratory decision regarding the application to a specific property of zoning or other ordinances or rules regulating the improvement, development, modification, maintenance, or use of real property.” RCW 36.70C.020(l)(b). LUPA exempts “[l]and use decisions of a local jurisdiction that are subject to *469review by a quasi-judicial body created by state law, such, as the shorelines hearings board.” RCW 36.70C.030(l)(a)(ii). A land use decision is not “final” within the meaning of LUPA unless “[t]he petitioner has exhausted his or her administrative remedies to the extent required by law.” RCW 36.70C.060(2)(d); see W. Coast, Inc., v. Snohomish County, 104 Wn. App. 735, 742, 16 P.3d 30 (2000) (stating that “tj]udicial review of a land use decision may not be obtained under RCW 36.70C.060(2)(d) of LUPA unless all the administrative remedies have been exhausted”). To be timely, a petition must be filed and served on the necessary parties “within twenty-one days of the issuance of the land use decision,” a decision that may be issued in writing or orally. RCW 36.70C.040(3), .070(4) (requiring that the petition provide “a duplicate copy of the decision, or, if not a written decision, a summary or brief description of it”).
If we are to apply the SMA and LUPA provisions to the local government decision at issue in this case, we must be clear at the outset about exactly what the local government decision was that Ecology was challenging. Ecology was attempting to correct the City’s unwritten decision that Samuel’s Furniture was not required to apply for a substantial development permit. Ecology contends that it was acting within its statutory authority: under RCW 90-.58.050, which gives Ecology its “review capacity” and charges it with “insuring compliance with” the SMA’s “provisions,” Ecology contacted the City to review the City’s decision and to attempt to ensure Samuel’s Furniture’s compliance with RCW 90.58.140(2), the SMA provision that requires a substantial development permit. Although at the time of Samuel’s Furniture’s declaratory action Ecology had not exercised its authority under RCW 90.58.210(1) to enforce the permit provision, the parties were aware that Ecology could act pursuant to that statutory authority.
In light of the legislature’s clear intent to require Ecology to review local government actions and safeguard the SMA provisions, the majority’s conclusion that the City’s decision was a final land use decision ripe for a LUPA appeal is *470untenable. The majority can point to no provision in LUPA that negates or curbs the review and enforcement authority that the legislature plainly gave Ecology in RCW 90.58.050 and .210(1). LUPA, in fact, shows deference to the SMA by exempting from its purview any decisions appealable to the SHB. Consequently, I would hold that, given RCW 90.58.050 and .210(1), the City’s -unwritten decision not to require Samuel’s Furniture to apply for a substantial development permit could not have been a final land use decision subject to a LUPA appeal.
Some contentions in the majority opinion warrant comment. First, the majority appears to claim that RCW 90.58.050 conflicts with or somehow obviates the need for RCW 90.58.180(2), which specifically gives Ecology the right to seek the SHB’s review of a local government’s decision granting or denying a permit application. But there is no conflict between, on the one hand, the legislature’s broad statement of Ecology’s review and enforcement duties and, on the other, the legislature’s enactment of special procedures for Ecology’s review and appeal of particular types of local government action. Indeed, although the SMA made no specific provision for the local government decision at issue in this case (a potentially erroneous decision that no application was required), the legislature expressly provided that, as to all local government decisions approving or denying permit applications, Ecology “shall” receive notice and “may obtain review” by petitioning the SHB within 21 days of the filing of notice. RCW 90.58.140(6), .180(2). The presence in the SMA of special notice and appeal requirements for some matters in no way vitiates the overarching charge of RCW 90.58.050, wherein the legislature assigned Ecology the function of reviewing local government decisions and ensuring compliance with SMA provisions. Conversely, by conferring review and enforcement responsibilities in RCW 90.58.050, the legislature did not foreclose its right to enact in RCW 90.58.140(6) and .180(2) the notice and appeal procedures applicable to certain local government actions.
*471A second perplexing claim in the majority’s statutory analysis is that Ecology’s reliance on its enforcement authority under RCW 90.58.210(1) would “be at odds with [the] policy of cooperation encompassed in RCW 90.58.050.” Majority at 456. Indeed, the majority claims that RCW 90.58.210(1) does not give Ecology the right “to reverse local government decisions.” Id. at 456. But RCW 90.58.050 and .210(1) work together seamlessly: the former requires Ecology to act in a “review capacity with an emphasis on providing assistance to local government and on insuring compliance with the policy and provisions” of the SMA; the latter, consistent with that charge and borrowing some of its language, provides that Ecology, through the attorney general, may take the necessary actions “to insure that no uses are made of the shorelines of the state in conflict with the provisions and programs of [the SMA], and to otherwise enforce the provisions” of the SMA. The majority apparently presumes that, because the legislature charged Ecology and local governments to work cooperatively and gave both Ecology and local governments enforcement authority, Ecology must always acquiesce to a local government’s decision regarding the SMA’s policy and provisions.19 Such a presumption ignores the plain language of the two complementary provisions, RCW 90.58.050 and .210(1), and effectively permits any local government to look the other way rather than require a developer to apply for a substantial development permit.20
*472An especially troubling aspect of the majority opinion is the majority’s willingness to adopt Samuel’s Furniture’s mischaracterization of the decision that Ecology was challenging. Although Ecology’s focus was on challenging the City’s noncompliance with the SMA provision requiring an application for a substantial development permit, Samuel’s Furniture blurs and shifts that focus, contending that Ecology was obliged to file a LUPA petition to challenge at least three land use decisions: the City’s issuance of the fill and grade permit on August 28, 1999; its issuance of the building permit in April 1999; and its rescinding of the stop work order on August 10, 1999. The flaw in this thinking is that Ecology was not objecting to the issuance of those permits but to their issuance in the absence of a substantial development permit.
That a local government’s issuance of a building permit is an action distinct from a decision regarding an SMA substantial development permit was evident in Toandos Peninsula Ass’n v. Jefferson County, 32 Wn. App. 473, 648 P.2d 448 (1982). There, the Court of Appeals determined that, although a comprehensive plan that excluded campground facilities did not preclude issuance of a building permit for such facilities, there likely remained “a serious question” regarding the project’s compliance with the SMA. Id. at 486. Given the state of the record, the court declined to rule on the applicability of the SMA, but the court went on to explain that, in those cases where the local government improperly determines that a site lies outside of shoreline jurisdiction, “[t]he Attorney General and the prosecuting attorney of the county are specifically empowered and directed to initiate appropriate court actions to insure that ‘no uses are made of the shorelines of the state in conflict with the provisions and programs of this chapter, and to otherwise enforce the provisions of this chapter.’ ” Id. at 485 *473(quoting RCW 90.58.210). The Toandos court emphasized that it was “simply reviewing the issuance of permits by the county building officer” and that it “believe [d] the question of compliance with the [SMA] should be reserved to another day” in enforcement proceedings under RCW 90.58.210. Toandos, 32 Wn. App. at 486.
The majority criticizes our reliance on Toandos. See majority at 451 n.ll. First, that Toandos predates LUPA is irrelevant to the key point that the Toandos court perceived two distinct actions—the local government’s grant of a building permit and Ecology’s determination of compliance with the SMA. Nothing in LUPA negates that distinction; in fact, a court’s first step in applying LUPA’s procedures is to define the particular land use decision at issue. In that regard, the Toandos court is actually more consistent with LUPA than is the majority in the present case. Whereas the Toandos court took the surefooted step of identifying distinct government actions, the majority in this case conflates various local government decisions—the implicit decision to require no SMA permit, two written construction permits, and a written stop work order—and vaguely bootstraps the SMA permit decision to one or all of the subsequent written decisions. Second, the majority claims that Toandos is inapplicable because the court declined to decide the SMA permit issue. But what we look to here is the Toandos court’s essential preliminary determination that the local government’s building permit was an action distinct from Ecology’s determination of SMA compliance. That the Toandos court declined to rule on the applicability of the SMA does not affect the import of the Toandos court’s necessary first step.
WAC 173-27-140(1) likewise makes clear that the determination of shoreline jurisdiction is distinct from the granting of a building permit: “No authorization to undertake use or development on shorelines of the state shall be granted by the local government unless upon review the use or development is determined to be consistent with the policy and provisions of the Shoreline Management Act and the *474master program.” The determination of shoreline jurisdiction precedes the issuance of any development permits. Nevertheless, the majority merges the City’s decision regarding shoreline jurisdiction with the City’s decisions granting the grade and fill and building permits, thereby adopting Samuel’s Furniture’s view that Ecology could have appealed the City’s prior, implicit shoreline jurisdiction decision by filing a LUPA petition within 21 days of any of the other three decisions.
The majority’s theory that Ecology could challenge the local government’s prior SMA jurisdiction decision by appealing the local government’s subsequent grade and fill or building permits is contrary to this court’s holding in Wenatchee Sportsmen Ass’n v. Chelan County, 141 Wn.2d 169, 4 P.3d 123 (2000). There, this court held that the Wenatchee Sportsmen Association, because it had failed to appeal within 21 days Chelan County’s 1996 approval of a site-specific rezone, could not challenge the validity of that rezone in a 1998 LUPA appeal of the County’s approval of a development proposal for the site. The Wenatchee Sportsmen court concluded that the only zoning related issue that could be considered in the LUPA appeal was simply whether the application to develop the previously rezoned property complied with the relevant zoning ordinances. Thus, the fundamental holding in Wenatchee Sportsmen is that, even where a later land use decision is contingent upon an earlier land use decision, the earlier decision must be contested within 21 days of its issuance and cannot be initially raised beyond that deadline in a timely appeal of the later decision. Applying that holding to the present case (and accepting solely for the sake of argument that the City’s decision not to require a permit application was a "land use decision” under LUPA),21 Ecology would not be permitted to appeal the City’s prior shoreline jurisdiction *475decision in a LUPA appeal of the fill and grade permit. The majority opinion disregards the holding in Wenatchee Sportsmen when it adopts Samuel’s Furniture’s position that the City’s shoreline jurisdiction determination was a final decision under LUPA and that Ecology could have contested that decision in a LUPA appeal of any one of the City’s three subsequent land use decisions.
In sum, I believe the majority opinion undercuts the legislative intent apparent in the relevant provisions of the SMA and LUPA. I agree with the Court of Appeals that application of the 21-day LUPA deadline to the City’s unwritten, implicit shoreline jurisdiction decision is inconsistent with Ecology’s review and enforcement duties under RCW 90.58.050 and .210(1) since “it is possible that development permits could be improperly issued for projects within shoreline jurisdiction that do not immediately come to [Ecology’s] attention.” Samuel’s Furniture, 105 Wn. App. at 285-86. The SMA provides for SHB review not only of local government decisions granting or denying applications for substantial development permits but also of enforcement decisions by Ecology concerning such permits. That LUPA exempts land use decisions that are reviewable by the SHB supports the conclusion that the legislature never intended LUPA to control in the exceptional case where a local government mistakenly concludes that no application for a substantial development permit is necessary. RCW 90.58.050 and .210(1) anticipate that such disagreements between Ecology and local governments will arise and that their resolution will be subject to review by the SHB. The majority opinion unwisely removes from SHB review a dispute regarding an SMA permit and fails to explain how Ecology, in light of this court’s holding in Wenatchee Sportsmen, could have ever filed a timely LUPA appeal of the City’s threshold decision that no substantial development permit was required.
*476I would affirm the Court of Appeals.
Alexander, C.J., and Johnson and Madsen, JJ., concur with Owens, J.
After modification, further reconsideration denied January 31, 2003.

 The majority inscrutably asserts that the principle of administrative finality makes these facts relevant. Majority at 459 n.14. It does not. Because we do not base statutory interpretation on case-specific equitable principles, whether the Samuel’s Furniture project was suspended or completed can have no bearing on our statutory analysis. The question here is not how our interpretation will impact Samuel’s Furniture but rather whether the legislature intended LUPA to limit Ecology’s opportunity to discover and contest a local government’s potentially erroneous decision regarding SMA compliance.


 The majority protests that Ecology’s alternative to acquiescence is “only . .. [to] follow the proper procedures”—by which the majority means that Ecology must appeal the local government’s implicit decision within 21 days. Majority at 456 n.13 (emphasis added). That alternative is illusory, however, since it rests on Ecology’s ability to receive notice of such decisions telepathically. Why Ecology should be expected to intuit the occurrence of such decisions is especially unclear, given that nothing in the record establishes the date on which the City reached its decision that no application for a substantial development permit was required. Thus, the majority has, in effect, determined that, as an alternative to acquiescence, Ecology need only appeal within 21 days an undated local government decision—and do so without having received any notice of that undated decision.


 At oral argument, the following question was posed to counsel for Samuel’s Furniture: “How would a good citizen protect the shorelines. . . from a *472city. .. willing to turn a blind eye to the SMA .. . ? Are you saying that Ecology could do nothing. . . ?” Counsel replied, “Well, I would say Ecology cannot do anything.” TVW, Washington State’s Public Affairs Network, Wash. State Supreme Court oral argument, Samuel’s Furniture v. Dep’t of Ecology (Jan. 17, 2002), audio available at http://www.tvw.org.


 In attempting to respond to this argument, the majority apparently overlooks our phrase “accepting... for the sake of argument.” See majority at 464 n.16. Ecology has consistently maintained that the shoreline jurisdiction determination was not a “land use decision” under LUPA; in contrast, Samuel’s Furniture has repeatedly asserted that shoreline jurisdiction decisions are appealable land use decisions.
*475See, e.g., Pet. of Samuel’s Furniture for Discretionary Review at 1-2, Reply Mem. of Samuel’s Furniture at 13.